          Case 1:19-cv-12210-DJC Document 52 Filed 11/04/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



 MOUNT VERNON FIRE INSURANCE
 COMPANY,

                    Plaintiff,

 v.                                                       CIVIL ACTION NO. 1:19-cv-12210

 MARKKO ENTERPRISES, INC.; CHUBB
 NATIONAL INSURANCE COMPANY, as
 Subrogee of WENDY HAMILTON; CHUBB
 INDEMNITY INSURANCE COMPANY, as
 Subrogee of MARSHA COHEN; AMICA
 MUTUAL INSURANCE COMPANY, as
 Subrogee of MICHAEL DEMARCO; and
 DARIUSZ BOROWSKI,

                    Defendants.


                STIPULATION OF DISMISSAL WITH PREJUDICE
          AS TO THE PLAINTIFF'S CLAIMS AGAINST CHUBB NATIONAL
      INSURANCE COMPANY AND CHUBB INDEMNITY INSURANCE COMPANY

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) the Parties in the above captioned matter hereby

stipulate that Plaintiff’s claims against Defendants Chubb National Insurance Company and Chubb

Indemnity Insurance Company be dismissed with prejudice, without costs, and waiving all rights

of appeal and/or rights to petition for attorneys’ fees and/or expenses.
         Case 1:19-cv-12210-DJC Document 52 Filed 11/04/20 Page 2 of 3



Respectfully submitted,


MOUNT VERNON FIRE INSURANCE                    CHUBB NATIONAL INSURANCE COMPANY
COMPANY                                        A/S/O WENDY HAMILTON

By its attorneys,                              By its attorney,

/s/ Lincoln A. Rose ________________           /s/ Patrick J. Loftus, III __________
Scarlett M. Rajbanshi, BBO#666103              Patrick J. Loftus, III, BBO#303310
Lincoln A. Rose, BBO#691797                    Loftus and Loftus
Peabody & Arnold LLP                           The Coyne Building
Federal Reserve Plaza                          546 East Broadway
600 Atlantic Avenue                            Boston, MA, 02127
Boston, MA 02210                               (617) 268-7777
(617) 951-2011                                 pjl@loftusandloftuspc.com
srajbanshi@peabodyarnold.com
lrose@peabodyarnold.com

CHUBB INDEMNITY INSURANCE                      AMICA MUTUAL INSURANCE COMPANY
COMPANY A/S/O MARSHA COHEN                     A/S/O MICHAEL DEMARCO

By its attorney,                               By its attorney,

/s/ Patrick J. Loftus, III _________           /s/ Laura Meyer Gregory _______________
Patrick J. Loftus, III, BBO#303310             Laura Meyer Gregory, BBO#563689
Loftus and Loftus                              Sloane and Walsh, LLP
The Coyne Building                             One Center Plaza, 8th Floor
546 East Broadway                              Boston, MA 02108
Boston, MA, 02127                              (617) 523-6010
(617) 268-7777                                 lgregory@sloanewalsh.com
Soxdctr@gmail.com



MARKKO ENTERPRISES, INC.

By its Attorney,


/s/ Stephen J. Delamere ____________________
Stephen J. Delamere
Law Office of Stephen J. Delamere, P.C.
839 Washington Street
Stoughton, MA 02072
sdelamere@delamerelaw.com
         Case 1:19-cv-12210-DJC Document 52 Filed 11/04/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Lincoln A. Rose, do hereby certify that I have on this 4th day of November 2020, served

the foregoing document via ECF on all parties of record.



                                                    /s/ Lincoln A. Rose
                                                    Lincoln A. Rose
